DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I in the reply filed on 25 July 2022 is acknowledged.  
The traversal is on the ground(s) that “the Examiner has failed to illustrate how the present invention as claimed fails to satisfy the unity of invention standard as set forth in 37 C.F.R. § 1.475.”  
Applicant identifies language that each of independent claims 1, 7, and 10 share, and states that “Groups II and III specify one or more of the same or corresponding special technical features, and clearly relate to the stick of cosmetic product, thereby fulfilling the requirement of unity of invention as set forth in 37 C.F.R. § 1.475(a) and PCT Rule 13.2. Restriction between the claims of Groups I, II, and HI, therefore, is improper.”
This is not found persuasive because the language identified by applicant does not constitute a “special technical feature” for the reasons set forth in the Office action mailed 31 May 2022.
The traversal is also on the ground(s) that “THE RESTRICTION REQUIREMENT IS IMPROPER BECAUSE FEATURES COMMON TO ALL CLAIMS ARE PATENTABLE OVER THE CITED PRIOR ART REFERENCE TO KUO.”
In support of this assertion, applicant states that “Kuo makes no mention of curing lipstick utilizing different compositions having different chemical characteristics such as melting points and curing time. Kuo does not teach these considerations because only one material is provided in its disclosure without any reference to using different materials for making lipstick. Furthermore, Kuo does not mention more than one lipstick material being formed along the longitudinal axis of the lipstick. In contrast, Applicant claims non-identical compositions, compositions A and B extending along a longitudinal axis, as recited in claims 1, 7, and 10.”
This is not found persuasive because the claim scope asserted by applicant is not commensurate with the broadest reasonable interpretation of the claim language, consistent with the disclosure and the knowledge of a person having ordinary skill in the art.  Specifically, applicant states “Applicant claims non-identical compositions, compositions A and B extending along a longitudinal axis, as recited in claims 1, 7, and 10.” (emphasis added).  However, as clearly stated in the Office action mailed 31 May 2022, the broadest reasonable interpretation of the recitation of compositions A and B in claims 1, 7, and 10, consistent with applicant’s disclosure, is that compositions A and B are in fact the same composition (see applicant’s specification page 2, lines 25-26).  Thus, applicant’s asserted arguments are not commensurate with the actual claim scope, and are therefore not found persuasive.
The traversal is also on the ground(s) that “The Office leaves the Applicant with a want of a showing as to why these are separate and distinct and why there would be “a serious burden on the Examiner if restriction were not required.” The Office Action offers no information beyond “lack unity of invention” on this issue, and absent this information to which the Applicant is entitled pursuant to Rule 104 and § 132, the restriction requirement is improper. Applicant respectfully submits that the Office Action has not made out a prima facie case of restriction.”
This is not found persuasive because there is no requirement under the lack of unity practice for the Office to establish “a serious burden on the Examiner if restriction were not required.”
Specifically, per MPEP § 1850, Rule 13.1 states “The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").”  Since the Office has established that the current application lacks unity of invention, for the reasons set forth in the Office action mailed 31 May 2022, applicant has been given sufficient notice under Rule 104 and 35 U.S.C. § 132.
Applicant appears to be conflating the lack of unity practice set forth for national stage applications filed under 35 U.S.C. § 371 (see MPEP § 823), and restriction practice set forth for applications filed under 35 U.S.C. § 111(a) (see MPEP § 801).

For these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claims 7-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 July 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative in form, and is instead drafted in the form of a claim.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The use of the phrase “in particular” in claim 1 renders the claim indefinite, since it is unclear whether the limitations following the phrase “in particular” are actually required by the claim or not (see MPEP 2173.05(d)).

Regarding claim 2, the phrase "central part-sheath type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable (see MPEP § 2173.05(b)(III)(E)).

Claim 5, which depends from claim 3, recites the limitation "the central part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since “a central part” is recited in claim 2, it is unclear if claim 5 is intended to depend from claim 2 instead of claim 3, or if “the central part” recited in claim 5 is intended to be positively recited.  However, claim 2 does not recite “a beveled free end” as is recited in claim 3.  Therefore, in light of these issues, claim 5 is considered to be indefinite.

Claim 5, which depends from claim 3, recites the limitation "the sheath" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since “a sheath” is recited in claim 2, it is unclear if claim 5 is intended to depend from claim 2 instead of claim 3, or if “the sheath” recited in claim 5 is intended to be positively recited.  However, claim 2 does not recite “a beveled free end” as is recited in claim 3.  Therefore, in light of these issues, claim 5 is considered to be indefinite.

Claims 2-6 depend from claim 1, and thus inherit the indefiniteness issues thereof.

	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2823082 (Kuo) (see also corresponding U.S. publication no. 2002/0086079).
With regard to claim 1, Kuo discloses a stick of cosmetic product, in particular of lipstick (lipstick material 5), comprising two compositions A and B extending along a longitudinal axis (see Fig. 7; the two compositions being identical resulting in a uniform stick, there being no requirement in the claim that composition A and B are different or have different properties, see also applicant’s specification page 2, lines 25-26 “The compositions A and B may be different or identical.”), the stick of cosmetic product having a side surface presenting a decorative surface portion in relief (pattern 51, see Fig. 7).

With regard to claim 3, which depends from claim 1, Kuo discloses the stick of cosmetic product having a beveled free end (see beveled end shown in Fig. 7).

With regard to claim 6, which depends from claim 1, Kuo discloses the stick of cosmetic product, wherein the decorative surface portion in relief is recessed (see Fig. 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 3,192,933 (Prince) in view of FR 2823082 (Kuo) (see also corresponding U.S. publication no. 2002/0086079).

With regard to claim 1, Prince discloses a stick of cosmetic product, in particular of lipstick (cosmetic rod 11 and core 14), comprising two compositions A and B extending along a longitudinal axis (see Fig. 2; cosmetic rod 11 and core 14 are two different compositions, col. 2, lines 7-10).
Prince fails to disclose that the stick of cosmetic product having a side surface presenting a decorative surface portion in relief.
However, the use of such decorative surface patterns is known at least from Kuo (pattern 51 in side surface of lipstick material 5, Fig. 7).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a decorative pattern as taught by Kuo to the side surface portion of the cosmetic of Prince, since adding a decorative portion would amount to nothing more than a design choice, and adding such a decorative portion would not alter the function of the cosmetic of Prince.

With regard to claim 2, which depends from claim 1, Prince discloses the stick of cosmetic product is of the central part-sheath type (see Fig. 2), the two compositions A and B being arranged relative to one another to form a central part (core 14) surrounded by a sheath (tubular rod 11) along the longitudinal axis (see Fig. 2), the sheath having a side surface (see Figs. 1 and 2), and, as modified by Kuo in the manner already discussed above, presenting the decorative surface portion in relief (see pattern 51 in side surface of lipstick material 5, Fig. 7).

With regard to claim 3, which depends from claim 1, Prince discloses the stick of cosmetic product having a beveled free end (see Fig. 2).
With regard to claim 4, which depends from claim 2, Prince discloses the stick of cosmetic product having a beveled free end (see Fig. 2), wherein the sheath has, at the beveled free end, a constant thickness around the central part (see Fig. 1; col. 2, lines 4-7).

With regard to claim 5, which depends from claim 3, Prince discloses the stick of cosmetic product, wherein at the beveled free end, the central part is concentric with the sheath (see Fig. 1; col. 2, lines 4-7).

With regard to claim 6, which depends from claim 1, Kuo discloses the decorative surface portion in relief is recessed (see Fig. 7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2007/0295887 (Kuo) discloses a lipstick element (8) with patterns (81) in a side surface (see Fig. 14).
U.S. patent no. 6,022,209 (Kuo) discloses a lipstick element (4) with patterns (42, 43) in a side surface (see Figs. 8, 9).
KR 100317449 (Song) discloses a lipstick (40) with embossed or engraved shape pieces (220) of letters or various shapes (see Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799